IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00122-CV

CITY OF BELLMEAD,
                                                             Appellant
v.

DEVIN KLUK,
                                                             Appellee



                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2011-5034-4


                           MEMORANDUM OPINION


       The parties have filed a “Joint Motion to Dismiss Appeal,” stating that Appellee

has nonsuited his claims against Appellant and asking us to dismiss the appeal because

there is no longer a matter to prosecute or appeal and to tax costs against the party

incurring the cost. See TEX. R. APP. P. 42.1(a)(2). The motion to dismiss is granted, and

the appeal is dismissed. In accordance with the agreement of the parties, costs are taxed

against the party incurring same. See TEX. R. APP. P. 42.1(d).
                                           REX D. DAVIS
                                           Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed May 23, 2012
[CV06]




City of Bellmead v. Kluk                                  Page 2